UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2657



BARBARA M. BUSH,

                                              Plaintiff - Appellant,

          versus


RONALD D. SCHIFF, Judge, District Court of
Maryland,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Catherine C. Blake, District Judge. (CA-
99-3123-CCB)


Submitted:   April 13, 2000                 Decided:   April 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barbara M. Bush, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barbara M. Bush appeals the district court’s orders dismissing

her complaint alleging violations of the Americans with Disabili-

ties Act, the Rehabilitation Act, various civil rights acts, and

state law.    We have reviewed the record and the district court’s

opinions and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court.   See Bush v. Schiff, No. CA-

99-3123-CCB (D. Md. Oct. 27 & Nov. 29, 1999).   We deny Bush’s mo-

tion for appointment of counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2